Title: To John Adams from United States Senate, 20 May 1797
From: United States Senate
To: Adams, John



Sir
20 May 1797

The Senate of the U. States, request you to accept their acknowledgements, for the comprehensive and interesting detail, you have given, of the existing state of the Union.—
And while we regret the necessity of the present meeting, we wish to express our entire approbation of your conduct, in convening the Legislature, on this momentous occasion.—
As the Guardianship of our national Faith, Honor and Dignity is, in a great measure constitutionally deposited with the Executive, we observe with singular satisfaction the vigilance, firmness & promptitude, exhibited by you, in this critical period of our public affairs, and derive from this exhibition, an evidence and pledge of the rectitude & integrity of your Administration.—
Friends to humanity, and deprecating the calamities of War, Truth impels us to express our perfect coincidence of opinion with you, that the door of negociation with the French Government—ought still to remain unclosed.—
Peace & harmony with all nations is our sincere wish, but such being the lot of humanity that nations will not always reciprocate peaceable dispositions: it is our firm belief that such effectual measures of defence, as you have recommended, will tend to inspire that national self respect & confidence at home, which is the unfailing source of respectability abroad: and, will tend, to check aggression & prevent War.
The present extensive commerce of the U. States, the commanding situation and increasing agriculture of the Country, which promise an incalculable extension of it; point out an adequate Naval protection, too forcibly not to arrest our Attention; especially when we consider our Commerce in relation to the wealth & finances, as well as strength & resources of the Nation.
These considerations connected with the injuries & insult inflicted on our Citizens and their Commerce, with hopes of impunity, from the supposed want of ability or inclination in our Government to protect; render the Duty of the Legislature more indispensible, to afford prompt and effectual defence, by permitting them to arm, or providing Convoys at sea, and to render the protection complete, by fortifying, more thoroughly, our principal ports and Harbors.—
This subject of permitting our merchants to arm their Vessels for defence, is of such magnitude—that it will engage our utmost attention; and the result, which prudence & propriety, on a full view of the subject, shall dictate, we will most chearfully adopt. Increasing the establishments of Artillery & Cavalry, making arrangements for forming a provisional Army, and a revision of our Militia Laws, present to our minds considerations of such weight & importance; as they respect both the means & spirit of national defence, generally too much neglected in times of peace; that we shall not fail to give them our most serious attention.—
Altho the Senate believe that the prosperity and happiness of our Country does not consist in general and extensive political connections with European Nations, yet we can never loose sight of the propriety as well as necessity of enabling the Executive, by sufficient & liberal supplies, to maintain, and even extend our foreign intercourse, as exigencies may require; reposing full confidence in the Executive, in whom the Constitution has placed the sole and exclusive powers of Negociation.—
In the present critical situation of our National affairs we are sensible, it is an object of primary importance, that each branch of the Govt. should adopt a language, and system of conduct, which shall be at once cool & dispassionate, but firm, decided and explicit.—
And while the humiliating Idea, that a foreign attempt is in operation, to alienate the affections of the people from the Govt—and to impose terms & conditions of conduct on both; has the least remaining existence; the senate, as they hold themselves responsible to their Constituents, their Consciences & their God, pledge their utmost exertions to repel an attempt so highly injurious to the honor, & so compleatly destructive of the Independence of the U. States.—We are happy, since our sentiments on the subject, are in perfect unison with yours, in this public manner to declare; that the conduct of the Govt. has been just & impartial to foreign nations, and that those internal regulations which have been established by Law, for the preservation of peace, are in their nature proper, and have been fairly executed.—
And we are equally happy in possessing an entire confidence in your abilities & exertions in your station to maintain untarnished the Honor, to preserve the peace, & support undiminished the Independence of our Country; to acquire & establish which, in connection with your fellow Citizens, has been the virtuous effort of a principal part of your Life—
To aid you, with all our exertions, in the honorable & arduous effort, as it is our Duty, so it shall be our faithful endeavour.—And we flatter ourselves, Sir, that the proceedings of the present session of Congress will manifest to the world, that altho’ the U. States love peace, they will be independent; that they are sincere in their declarations to be just to the French nation, but expect the same from them; and that the Govt. and the people are not to be separated.—
If a sense of Justice, a love of moderation and peace, shall actuate their counsels, which we sincerely hope, we likewise flatter ourselves, peace & amity between the two Republics will be preserved.—
But if we are so unfortunate as to experience further injuries from that nation, and they will not hear, nor will receive our Ministers, and neither listen to just terms of accommodation, nor offer us any but unconditional submission: your determination, “Not to surrender in any manner the rights of the Govt.” will be most unequivocally adopted by us, and steadily supported—
